DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a Final Office Action in response to communications received February 16, 2021.  Claims 1-33, 39 and 53 have been canceled. Claims 34-35, 44-46 and 49 have been amended.  No new claims have been added.  Therefore, claims 34-38 and 40-52 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
 In the remarks applicant argues that under step 2A prong 1, the claimed subject matter is directed toward a specific way for ensuring the security of a payment transaction and not a sales activity as no selling occurs.  Accordingly the claimed subject matter is not directed toward methods of organizing human activity.  The examiner respectfully disagrees. The specification makes clear that the focus of the invention is to secure purchases online.  Securing a payment transaction is a sales activity/behavior, it is not necessary for a sales to occur for the activity to be directed toward transactions/sales.  In addition, applicant’s argument on page 8 applicant states “users need to provide sensitive data such as account identifiers to merchants or other parties to conduct payment transactions, thus exposing the sensitive data to possible misappropriation and fraudulent use”.  Accordingly applicant’s own arguments support 
  In the remarks applicant argues that the problems of existing systems include (1) users need to provide sensitive data to merchants to conduct transaction exposing sensitive data for possible misappropriation and fraudulent use (2) account identifiers are difficult to remember.  The current application addresses these problems by re-directing communications for account retrieval and for authentication to an issuing bank server.  The current invention stores account information by the user’s bank server rather than merchant and only releases information after authenticating to an issuing bank server for improvements to data security.  Applicant argues this process provides a practical application and technical improvements.   The examiner is not persuaded by applicant’s argument.  The storing of account data at a bank versus a merchant in order to secure data alone is not sufficient. Securing data to prevent misappropriation or fraudulent use is not an improvement to technology.  When looking to the claimed limitations as a combination of parts the functions are recited at a high level of generality to perform the identified abstract idea.  None of the functions are dependent upon each other as it relates to a technical process.  Furthermore, applicant has failed to point out what as it relates to technology is improved upon.  The functioning of computers have not been impacted by the claim limitations. The rejection is maintained. 
  In the remarks applicant disagrees with the examiner’s statement that security data as discussed in the previous interview is not a technical problem.  Applicant’s points to examples 39, 40 and 41 of examples of data security in the USPTO guidance is the minimization of these false positives by performing an iterative training algorithm, in which the system is retrained with an updated training set containing the false positives produced after face detection has been performed on a set of non-facial images. This combination of features provides a robust face detection model that can detect faces in distorted images while limiting the number of false positives.   Applicant’s limitations are not analogous as the limitations are not attempting to solve a problem rooted in technology.  Example 40, is directed toward providing a technical solution to the technical problem rooted in technology of continuous data flows increases network traffic volume and provides a technical process which addresses the technical problem rooted in technology of excessive data flows affect network traffic volume by comparing the so that a ciphertext word signal can be transmitted between computers of people who do not know each other or who have not shared a private key between them in advance of the message being transmitted, where the security of the cipher relies on the difficulty of factoring large integers by computers.  Unlike example 41, the current claim limitations do not provide a combination of parts which limits the judicial exception into a practical application as the combination of parts fail to provide any technical process which imposes meaningful limits upon the abstract idea, much less solve a problem rooted in technology using a particular technical process.  The rejection is maintained. 
 In the remarks applicant argues that under step 2B the claimed subject matter is patent eligible listing the characteristics for patent eligibility under the 2019 USPTO 101 guidance.   Applicant lists and states that the limitations of claim 34 are not conventional.  Specifically applicant argues that receiving a redirected page from a URL of the page from a trusted application, receiving a bank identifier, and transmits the URL to the user browser and receiving sign in details is not conventional, the examiner disagrees.  As evidence that such processes are well-known the examiner provides US Pub. No. 2006/0100923 A1 by Courchesne; US Pub No. 2007/0055884 A1 by Rhoads, US Pub No. 2003/0001883 A1 by Wang; US Pub No. 2008/0195712 A1 by Lin et al.
The specification also provides evidence that such URl use and processes are well known-para 0097-…. Further, whilst preferred embodiments make use of iFrame web technology to navigate the user to different web sites, it will be appreciated that standard web redirection can instead be employed. In such alternative arrangements the user's browser will be navigated away from and back to the trusted intermediary system 4 web site, depending on the entity ( or rather the URL corresponding thereto) with which the user's browser is communicating at any point in time.
The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below

Information Disclosure Statement
The IDS submitted 12/01/2020 has been reviewed and considered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-38 and 40-52 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 34-38 and 40-45:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 34 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 34 recites a method to receiving re-directed web-page, bank identifier, retrieves url, transmits url, receiving sign-in details, obtaining a token, transmitting token, receiving a request for data and transmitting the data.  The claimed limitations which under its broadest reasonable interpretation, covers performance when considered as a whole the claimed subject matter is directed toward a sales activity.  Such concepts can be found in the abstract category of Sales Activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a web server to (1) receive a web page,-a common business practice (2) receive bank identifier  – insignificant extra-solution activity (3) retrieves URL-insignificant activity of gathering data (4) transmits URL insignificant activity of transmitting data (5) receive data- insignificant extra-solution activity (6) obtain a token-common business practice (7) transmit the token-insignificant intermediate extra solution activity (8) receive a request for data - insignificant intermediate extra solution activity and (9) transmit data - insignificant post- solution extra activity.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by a web server at each step of the process is purely in terms of results desired and devoid of implementation of details.  
This is true with respect to the limitations “receiving...a redirected web page” as the claimed limitations do not provide any technology to perform the receiving step.   Technology is not integral to the process as the claimed subject matter is so high level that the receiving process could be performed by any technical means.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this receiving concept (i.e. integrated into a practical application).   
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The combination of limitations (1)-(3) is directed toward common business practice of receiving instructions to a web page, URL, bank identifier and to receive sign-in information.  The combination of limitations (1)-(3) and (4) is directed toward transmitting url for the purpose of providing a url of a web page to a user for transaction purposes.  The combination of limitations (1)-(4) and (5)-receiving sign-in details is directed toward the process of instigating access to a web page a common business practice.  The combination of limitations (1)-(5) and (6) obtaining a token is directed toward a common business practice once accessing a web page is executed obtaining a token.  The combination of limitations (6)-(8) is directed toward insignificant extra solution activity of transmitting and receiving data.  When considered as a whole the claimed subject matter is directed toward a business practice. 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a sales activity.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, technical processes that are directed toward technology, that is an improvement to the technical function of receiving a redirected web page, for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify in any the steps a particular technological technique which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a web server for receiving a redirected webpage, receiving sign-in details, obtaining a token, transmitting the token, receiving a request and transmitting data- some of the most basic functions of a computer.   Taking the claim elements separately, the function performed by the web-server at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “receiving a redirected webpage, receiving sign-in details, obtaining a token, transmitting the token, receiving a request and transmitting data”... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic web-server to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Further evidence can be found:
US Pub No. 2005/0144452 A1 by Lynch et al.; US Patent No. 7,225,462 B2 by Bass; US Pub No. 20040049773 A1 by Song; US Pub No. 2001/0054155 A1 by Hagan et al; US Pub No. 2009/0063850 A by Joram et al 

The specification also provides evidence that such URl use and processes are well known-para 0097-…. Further, whilst preferred embodiments make use of iFrame web technology to navigate the user to different web sites, it will be appreciated that standard web redirection can instead be employed. In such alternative arrangements the user's browser will be navigated away from and back to the trusted intermediary system 4 web site, depending on the entity ( or rather the URL corresponding thereto) with which the user's browser is communicating at any point in time.
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 35-38 and 40-45 these dependent claim have also been reviewed with the same analysis as independent claim 34. Dependent claim 35 is directed toward receiving account selection of list of accounts- a common business practice.  Dependent claims 36 and 37 are directed toward providing a credential debit card – a common business practice.  Dependent claim 38 is directed toward debit card linked to an account- a common business practice.  Dependent claim 40 is directed toward a self expiring token – a common business practice.  Dependent claim 41 is directed toward utilizing iframe to implement page redirection- IFrame HTML element is often used to insert content from another source, such as an advertisement, into a Web page and therefore is well known and understood technology for the purpose of page redirection.  Dependent claim 42-43 are redirected toward receiving bank selection selected by user - a common business practice.  Dependent claim 44 and 45 are directed toward  list of account to be card accounts received by user system from web server- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 34. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 35-38 and 40-45 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 46-48:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 46 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Machine claim 46 recites a method to receive re-directed web-page, receive identifier, retrieve url, transmit url, receive sign-in details, obtain a token, transmit token, receive a request for data and transmit the data.  The claimed limitations which under its broadest reasonable interpretation, covers performance when considered as a whole the claimed subject matter is directed toward a sales activity.  Such concepts can be found in the abstract category of Sales Activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a web server to (1) receive a web page –common business practice, (2) receive id- insignificant extra-solution activity, (3) retrieve URL- insignificant extra-solution activity receive data-common business practice (4) transmit url - insignificant extra-solution activity (5) obtain a token-common business practice (6) transmit the token-insignificant intermediate extra solution activity (7) receive a request for data - insignificant intermediate extra solution activity and (8) transmit data - insignificant post- solution extra activity.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by a web server at each step of the process is purely in terms of results desired and devoid of implementation of details.  
This is true with respect to the limitations “receiving...a redirected web page” as the claimed limitations do not provide any technology to perform the receiving step.   Technology is not integral to the process as the claimed subject matter is so high level that the receiving process could be performed by any technical means.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this receiving concept (i.e. integrated into a practical application).   
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The combination of limitations (1)-(3) is directed toward common business practice of receiving instructions to a web page, URL, bank identifier and to receive sign-in information.  The combination of limitations (1)-(3) and (4) is directed toward transmitting url for the purpose of providing a url of a web page to a user for transaction purposes.  The combination of limitations (1)-(4) and (5)-receiving sign-in details is directed toward the process of instigating access to a web page a common business practice.  The combination of limitations (1)-(5) and (6) obtaining a token is directed toward a common business practice once accessing a web page is executed obtaining a token.  The combination of limitations (6)-(8) is directed toward insignificant extra solution activity of transmitting and receiving data.  When considered as a whole the claimed subject matter is directed toward a business practice. 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a sales activity.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, technical processes that are directed toward technology, that is an improvement to the technical function of receiving a redirected web page, for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify in any the steps a particular technological technique which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising one or more processors, one or more non-transitory computer readable media, comprising code executed by processors-–is purely functional and generic. Nearly every computer will include a “one or more processors, one or more non-transitory computer readable media, comprising code executed by processors required to perform the method claimed . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Furthermore, the recited functions “receiving a redirected webpage, receiving sign-in details, obtaining a token, transmitting the token, receiving a request and transmitting data”- some of the most basic functions of a computer.  Taking the claim elements separately, the function performed by the web-server at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “receiving a redirected webpage, receiving sign-in details, obtaining a token, transmitting the token, receiving a request and transmitting data”... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic web-server to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Further evidence can be found:
US Pub No. 2005/0144452 A1 by Lynch et al.; US Patent No. 7,225,462 b2 by Bass; US Pub No. 20040049773 A1 by Song; US Pub No. 2001/0054155 A1 by Hagan et al; US Pub No. 2009/0063850 A by Joram et al 

The specification also provides evidence that such URl use and processes are well known-para 0097-…. Further, whilst preferred embodiments make use of iFrame web technology to navigate the user to different web sites, it will be appreciated that standard web redirection can instead be employed. In such alternative arrangements the user's browser will be navigated away from and back to the trusted intermediary system 4 web site, depending on the entity ( or rather the URL corresponding thereto) with which the user's browser is communicating at any point in time.
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 47-48 these dependent claim have also been reviewed with the same analysis as independent claim 46. Dependent claim 47 is directed toward list of accounts includes card accounts-  a common business practice.  Dependent claim 48 is directed toward receiving account selection and providing card numbers to conduct a transaction- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 46. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 47-48 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 49-53:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 49 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 40 recites a method to receiving a bank identifier, determining bank participates in service provided, receiving URL, transmitting URL, authenticate user, provide token, receiving request for data, transmitting request, receiving data, providing data, receiving account selection and transmitting account selection.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer. That is, other than reciting an application in an intermediary system, nothing in the claim element precludes the step from practically being performed in the mind. 
The steps recite steps that can easily be performed in the human mind as mental processes because the steps of receiving an identifier, receiving a request, a list of accounts mimic mental processes of observation, determining bank participates mimic mental processes of analysis, transmitting a URL, transmitting data and providing data mimics mental processes of communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward a financial activity.  Such concepts can be found in the abstract category of Sales Activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a web server to (1) receive data –insignificant pre-solution activity, (2) determining a service-common business practice (3) retrieving URL- insignificant extra solution activity (4) transmitting a URL- insignificant extra solution activity (5) authenticate user – a common business practice (6) provide a token – a common business practice (7) receiving a request-insignificant intermediate extra solution activity (8) transmitting request - insignificant intermediate extra solution activity and (9) receiving data - insignificant post- solution extra activity and (10) providing data –insignificant extra solution activity (11) receiving selection of accounts (12) transmit account for the intended use of process a transaction- a common business practice.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by a web server at each step of the process is purely in terms of results desired and devoid of implementation of details.  
Technology is not integral to the process as the claimed subject matter is so high level that the receiving process could be performed by any technical means.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this receiving concept (i.e. integrated into a practical application).   
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The combination of limitations (1)-(2) is directed toward common business practice of receiving a bank identifier and determining if identified bank provides a service.  The combination of limitations (1)-(2) and (3) –(4) receiving and transmitting a URL is directed toward a common business practice confined to a technical field of endeavor.  The combination of limitations (5) and (6)-(7) is directed toward a common business practice of confining a transaction to a web environment and authenticating user , providing token- a common business practice.  The combination of limitations (8)-(12) is directed toward receiving and transmitting data for the purpose of performing a transaction.  When considered as a whole the claimed subject matter is directed toward a business practice. 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a sales activity.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, technical processes that are directed toward technology, that is an improvement to the technical function, for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify in any the steps a particular technological technique which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include an application in an intermediary system to receive data, determine bank participates, transmit data, receive request, transmit request, receive and provide data- some of the most basic functions of a computer.    Taking the claim elements separately, the function performed by the web-server at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “receiving a redirected webpage, receiving sign-in details, obtaining a token, transmitting the token, receiving a request and transmitting data”... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic web-server to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Further evidence can be found:
US Pub No. 2005/0144452 A1 by Lynch et al.; US Patent No. 7,225,462 b2 by Bass; US Pub No. 20040049773 A1 by Song; US Pub No. 2001/0054155 A1 by Hagan et al; US Pub No. 2009/0063850 A by Joram et al 

The specification also provides evidence that such URl use and processes are well known-para 0097-…. Further, whilst preferred embodiments make use of iFrame web technology to navigate the user to different web sites, it will be appreciated that standard web redirection can instead be employed. In such alternative arrangements the user's browser will be navigated away from and back to the trusted intermediary system 4 web site, depending on the entity ( or rather the URL corresponding thereto) with which the user's browser is communicating at any point in time.
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 50-52 these dependent claim have also been reviewed with the same analysis as independent claim 49. Dependent claim 50 is directed toward the accounts include a debit card- a common business practice.  Dependent claim 51 is directed toward authenticating a user – a common business practice.  Dependent claim 52 is directed toward limiting the URL to a signin page a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 49. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 50-52 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 34-35, 40 and 42-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2005/0144452 A1 by Lynch et al (Lynch), in view of US Patent No. RE40,444E by Linehan (Linehan) and further in view of US Pub No. 2009/0057396 A1 by Barbour et al. (Barbour)
In reference to Claim 34:
Lynch teaches:
 (Currently Amended) A method ((Lynch) in at least Abstract) comprising:
receiving, by an issuing bank web server (primary site), a redirected web page from a user’s browser of a user system, the redirected web page coming from a URL of the web page from a trusted intermediary application ((Lynch) in at least para 0065 wherein the prior art teaches intermediary applications such as pay-pal, etc, para 0066 wherein the prior art teaches accessing primary site via secondary site, para 0068,), which receives a bank identifier from the user’s browser accessing an online merchant web server ((Lynch) in at least para 0069 wherein the prior art teaches secondary site directing user to primary site for registration of a token generated by primary site which is split in two halves one part for primary site and second part for secondary site to call (redirect) primary site to confirm identify of the user and allow user to be authorized and authenticated), retrieves the URL of the web page using the bank identifier ((Lynch) in at least para 0074 wherein the prior art teaches token include URL and return URL), 
receiving, by the issuing bank web server [primary site] from the user system, sign in details of a user from the user system via the redirected web page ((Lynch) in at least FIG. 6; para 0028, para 0034, para 0066, para 0069, para 0074, para 0077-0078);
responsive to receiving the sign in details, obtaining, by the issuing bank web server [primary site], a token ((Lynch) in at least FIG. 5-6, FIG. 12A; para 0066-0067, para 0069);
transmitting, by the issuing bank web server [primary site], the token to the user system ((Lynch) in at least FIG. 6; para 0081); 
Lynch does not explicitly teach:
and transmits the URL of the web page to the user’s browser:
receiving, by the issuing bank web server, a request for a list of accounts associated with the user from the user system via the trusted intermediary application; and
transmitting, by the issuing bank web server, the list of accounts associated with the user to the user system.
Linehan teaches:
an issuing bank web server ((Linehan) in at least Col 2 lines 37-line 43) 
and transmits the URL of the web page to the user’s browser (( Linehan) in at least Col 4 lines 32-54 wherein the prior art teaches the issuer sending to the user the authorization token, Col 6 lines 16-30 wherein the prior art teaches merchant and issuer share common financial arrangements and teaches sending token to merchant or customer):
The prior art Lynch contained commercial entity which differed from the claimed device by the substitution of some components (primary site) with other issuing banks.  The prior art Linehan provides teaching that the substituted components and their functions were known in the art (i.e. that issuing banks can generate authentication tokens).  Therefore, based on the evidence of Linehan, one of ordinary skill in the art could have substituted one known element (primary site) for another (issuing bank), and the results of the substitution would have been predictable.
Both Lynch and Linehan are directed toward generation of tokens in order to authenticate customers for transactions.  Linehan teaches the motivation of issuers generating authentication tokens for transactions in order to allow the user and merchant to be able to verify each other.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the entity which generate the tokens for authentication of Lynch to include issuer banks as taught by Linehan since Linehan teaches the motivation of issuers generating authentication tokens for transactions in order to allow the user and merchant to be able to verify each other.
Both Lynch and Linehan are directed toward payment processes where merchants and issuers have financial arrangements using tokens for user/payment verification.  Linehan teaches the motivation of sending tokens to customers or merchants in order to allow the parties to be authenticated; wherein the prior art teaches verifying customer certificate to prove to the customer the merchant they are dealing with is the actual merchant.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the token features and the communication of the token of Lynch  to include the issuer sending the customer the token as taught by Linehan since  Linehan teaches the motivation of sending tokens to customers or merchants in order to allow the parties to be authenticated; wherein the prior art teaches verifying customer certificate to prove to the customer the merchant they are dealing with is the actual merchant
Barbour teaches:
responsive to receiving the sign in details, obtaining, by the issuing bank web server, a token ((Barbour) in at least para 0008, para 0026 wherein the prior art teaches the token may be issued by a bank or financial institution);
transmitting, by the issuing bank web server, the token to the user system ((Barbour) in at least para 0008, para 0026, para 0029, para 0031, para 0032, para 0034;
receiving, by the issuing bank web server, a request for a list of accounts associated with the user from the user system via the trusted intermediary application ((Barbour) in at least para 0006 wherein the prior art teaches that each account of financial institution has its own token, para 0008, para 0011, para 0032, para 0035, para 0038); and
transmitting [display], by the issuing bank web server, the list of accounts associated with the user to the user system ((Barbour) in at least para 0006, para 0008-0009, para 0011, para 0032, para 0035, para 0038).
The prior art Lynch contained commercial entity which differed from the claimed device by the substitution of some components (primary site) with other issuing banks.  The prior art Barbour provides teaching that the substituted components and their functions were known in the art (i.e. that issuing banks can generate tokens).  Therefore, based on the evidence of Barbour, one of ordinary skill in the art could have substituted one known element (primary site) for another (issuing bank), and the results of the substitution would have been predictable.
Both Lynch and Barbour are directed toward utilization of tokens for getting account information and teach accounts utilized for transaction to purchase goods/items.  Barbour teaches the motivation of a payment processing system in order to process payments for the user and the merchant and teaches the motivation of issuing banks generating tokens so that financial accounts linked and account information can be retrieved including verification of the account holder (para 0034) .  Barbour teaches the motivation of a common token linked to a plurality of accounts so that the accounts may be displayed to the user, which is an advantage over tokens that are linked to a single account.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the token features of Lynch to include the token features of Barbour since Barbour teaches the motivation of a common token linked to a plurality of accounts so that the accounts may be displayed to the user, which is an advantage over tokens that are linked to a single account.   Barbour teaches the motivation of a payment processing system in order to process payments for the user and the merchant. Barbour teaches the motivation of a payment processing system in order to process payments for the user and the merchant and teaches the motivation of issuing banks generating tokens so that financial accounts linked and account information can be retrieved including verification of the account holder (para 0034) .  
In reference to Claim 35:
The combination of Lynch, Linehan and Barbour discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 35
(Currently Amended) The method of claim 34 (see rejection of claim 34 above), further comprising, 
Lynch does not explicitly teach:
receiving, by the issuing bank web server from the user system via the trusted intermediary application, a selection of an account in the list of accounts.
Barbour teaches:
receiving, by the issuing bank from the user system via the trusted intermediary application, a selection of an account in the list of accounts ((Barbour) in at least para 0006, para 0022, para 0035, para 0041) .
The prior art Lynch contained commercial entity which differed from the claimed device by the substitution of some components (primary site) with other issuing banks.  The prior art Barbour provides teaching that the substituted components and their functions were known in the art (i.e. that issuing banks can generate tokens).  Therefore, based on the evidence of Barbour, one of ordinary skill in the art could have substituted one known element (primary site) for another (issuing bank), and the results of the substitution would have been predictable.
Both Lynch and Barbour are directed toward utilization of tokens for getting account information and teach accounts utilized for transaction to purchase goods/items.  Barbour teaches the motivation of issuing banks generating tokens so that financial accounts linked and account information can be retrieved including verification of the account holder (para 0034) .  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the token features of Lynch to include the token features of Barbour since Barbour teaches the motivation of a payment processing system in order to process payments for the user and the merchant and teaches the motivation of issuing banks generating tokens so that financial accounts linked and account information can be retrieved including verification of the account holder (para 0034) .  
Both Lynch and Barbour are directed toward utilization of tokens for accessing account information.  Barbour teaches the motivation of user selection of account for transaction from a plurality of accounts in order to allow the user to determine which accounts to use for different transactions.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the account features Lynch to include the selection of account features of Barbour since Barbour teaches the motivation of user selection of account for transaction from a plurality of accounts in order to allow the user to determine which accounts to use for different transactions.  
In reference to Claim 40:
The combination of Lynch, Linehan and Barbour discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 40
(Previously Presented) The method of claim 34 (see rejection of claim 34 above), 
wherein the token is a self-expiring token.((Lynch) in at least para 0070, para 0072, para 0075)
In reference to Claim 42:
The combination of Lynch, Linehan and Barbour discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 42
(Previously Presented) The method of claim 34 (see rejection of claim 34 above), further comprising:
Lynch does not explicitly teach:
receiving, by the trusted intermediary application, a bank selection from the user system
Barbour teaches:
receiving, by the trusted intermediary application, a bank selection from the user system. ((Barbour) in at least para 0022, para 0035, para 0041) .
Both Lynch and Barbour are directed toward utilization of tokens for accessing account information.  Barbour teaches the motivation of user selection of account for transaction from a plurality of accounts in order to allow the user to determine which accounts to use for different transactions.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the account features Lynch to include the selection of account features of Barbour since Barbour teaches the motivation of user selection of account for transaction from a plurality of accounts in order to allow the user to determine which accounts to use for different transactions.  
In reference to Claim 43:
The combination of Lynch, Linehan and Barbour discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 43

(Previously Presented) The method of claim 42 (see rejection of claim 42 above), 
Lynch does not explicitly teach:
wherein receiving the bank selection is in response to the user selecting a bank on the user system in response to the user system interacting with the trusted intermediary application.
Barbour teaches:
wherein receiving the bank selection is in response to the user selecting a bank on the user system in response to the user system interacting with the trusted intermediary application. ((Barbour) in at least para 0022, para 0035, para 0041) .
Both Lynch and Barbour are directed toward utilization of tokens for accessing account information.  Barbour teaches the motivation of user selection of account for transaction from a plurality of accounts in order to allow the user to determine which accounts to use for different transactions.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the account features Lynch to include the selection of account features of Barbour since Barbour teaches the motivation of user selection of account for transaction from a plurality of accounts in order to allow the user to determine which accounts to use for different transactions.  
In reference to Claim 44:
The combination of Lynch, Linehan and Barbour discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 44
(Currently Amended) The method of claim 34 (see rejection of claim 34 above), 
Lynch does not explicitly teach:
wherein the list of accounts comprises a list of payment card accounts of the user maintained by issuing bank the web server.
Barbour teaches:
wherein the list of accounts comprises a list of payment card accounts of the user maintained by the web server, the issuing bank web server ((Barbour) in at least para 0009, para 0011, para 0035)
The prior art Lynch contained commercial entity which differed from the claimed device by the substitution of some components (primary site) with other issuing banks.  The prior art Barbour provides teaching that the substituted components and their functions were known in the art (i.e. that issuing banks can generate tokens).  Therefore, based on the evidence of Barbour, one of ordinary skill in the art could have substituted one known element (primary site) for another (issuing bank), and the results of the substitution would have been predictable.
Both Lynch and Barbour are directed toward utilization of tokens for getting account information and teach accounts utilized for transaction to purchase goods/items.  Barbour teaches the motivation of issuing banks generating tokens so that financial accounts linked and account information can be retrieved including verification of the account holder (para 0034) .  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the token features of Lynch to include the token features of Barbour since Barbour teaches the motivation of a payment processing system in order to process payments for the user and the merchant and teaches the motivation of issuing banks generating tokens so that financial accounts linked and account information can be retrieved including verification of the account holder (para 0034) .  
Both Lynch and Barbour are directed toward utilization of tokens for getting account information and teach accounts utilized for transaction to purchase goods/items.  Barbour teaches the motivation of selection of an account from a plurality of card accounts so that a payment can be made to a merchant. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the account features of Lynch to include the selection of an account from a plurality of accounts of Barbour since Barbour teaches the motivation of selection of an account from a plurality of card accounts so that a payment can be made to a merchant.   
In reference to Claim 45:
The combination of Lynch, Linehan and Barbour discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 45
(Currently Amended) The method of claim 34 (see rejection of claim 34 above), 
Lynch does not explicitly teach:
the user system is communicating with the online merchant Website on a merchant web server when the list of accounts is received by the user system.
Barbour teaches:
the user system is communicating with a merchant Website on the online merchant web server when the list of accounts is received by the user system.((Barbour) in at least para 0023 wherein the prior art teaches account token linked via the internet, phone or other methods, para 0031, para 0035)
Both Lynch and Barbour are directed toward utilization of tokens for getting account information and teach accounts utilized for transaction to purchase goods/items.  Barbour teaches the motivation of selection of an account from a plurality of card accounts so that a payment can be made to a merchant. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the account features of Lynch to include the selection of an account from a plurality of accounts of Barbour since Barbour teaches the motivation of selection of an account from a plurality of card accounts so that a payment can be made to a merchant.   
Claim 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2005/0144452 A1 by Lynch et al (Lynch), in view of US Patent No. RE40,444E by Linehan (Linehan)in view of US Pub No. 2009/0057396 A1 by Barbour et al. (Barbour) as applied to claim 34 above, and further in view of US Pub No. 2007/0052517 A1 by Bishop et al. (Bishop)
In reference to Claim 36:
The combination of Lynch, Linehan and Barbour discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 36
(Previously Presented) The method of claim 35 (see rejection of claim 35 above), further comprising:
providing a credential to the trusted intermediary application ... ((Lynch) in at least FIG. 5-6; FIG. 12 A; para 0067, para 0069)
Lynch does not explicitly teach:
providing a credential to the trusted intermediary application after receiving the selected account.
Bishop teaches:
providing a credential to the trusted intermediary application after receiving the selected account.((Bishop) in at least para 0223)
Both Lynch and Bishop are directed toward accessing account information.  Bishop teaches the motivation of providing a credential after selection of an account in order to transmit account information to a transaction device. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the account features Lynch to include the selection of account features of Bishop since Bishop teaches the motivation of providing a credential after selection of an account in order to transmit account information to a transaction device.
In reference to Claim 37:
The combination of Lynch, Linehan, Barbour and Bishop discloses the limitations of dependent claim 36.  Lynch further discloses the limitations of dependent claim 37
(Previously Presented) The method of claim 36 (see rejection of claim 34 above), 
Lynch does not explicitly teach:
wherein the credential is a debit card number.
Linehan teaches:
wherein the credential is a debit card number. .((Linehan) in at least Col 4 lines 33-34)
Both Lynch and Linehan are directed toward accessing account information where accounts can include credit cards, bank accounts, etc....  Linehan teaches the motivation of the issuer verifying account funds and as part of the authorization token to include reference number of the debit card so that the payment amount can be applied. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the account types of Lynch to include the selection of account features to include debit cards of Linehan since Linehan teaches the motivation of the issuer verifying account funds and as part of the authorization token to include reference number of the debit card so that the payment amount can be applied. 
In reference to Claim 38:
The combination of Lynch, Linehan, Barbour and Bishop discloses the limitations of dependent claim 37.  Lynch further discloses the limitations of dependent claim 38
(Previously Presented) The method of claim 37 (see rejection of claim 37 above), 
wherein the debit card number is linked to an account held by the trusted intermediary application.((Lynch) in at least para 0055, para 0067-0068, para 0070, para 0072, para 0076)
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2005/0144452 A1 by Lynch et al (Lynch), in view of US Patent No. RE40,444E by Linehan (Linehan) in view of US Pub No. 2009/0057396 A1 by Barbour et al. (Barbour) as applied to claim 34 above, and further in view of US 2006/0168221 A1 by Juhls et al. (Juhls)
In reference to Claim 41:
The combination of Lynch, Linehan and Barbour discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 41
(Previously Presented) The method of claim 34 (see rejection of claim 34 above),
Lynch does not explicitly teach:
wherein the redirected web page uses an iFrame.
Juhls teaches:
wherein the redirected web page uses an iFrame.((Juhls) in at least FIG. 2; para 0009-0010, para 0013, para 0015, para 0017)
Both Lynch and Juhls are directed toward redirecting web page functions where information is displayed from a different server.  Juhls teaches that it is well known to utilize iframe for displaying a page where another page where another page is loaded into the iFrame and then displayed. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details related to displaying paged loaded from another site of Lynch to include the use of iFrame as taught by Juhls since Juhls teaches that it is well known to utilize iframe for displaying a page where another page where another page is loaded into the iFrame and then displayed
Claim 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. RE40,444E by Linehan (Linehan) and further in view of US Pub No. 2005/0144452 A1 by Lynch et al (Lynch), 
In reference to Claim 46:
Linehan teaches:
(Currently Amended) A system comprising an issuing bank web server [primary site] ((Lynch) in at least FIG. 2; Abstract) the system comprising:
one or more processors ((Lynch) in at least para 0030, para 0035); and
one or more non-transitory computer readable media, comprising code, executable by the one or more processors to perform a method ((Lynch) in at least abstract, para 0030, para 0035) comprising:
receiving, a redirected web page from a user’s browser of a user system, the redirected web page coming from a URL of the web page from trusted intermediary application, ((Lynch) in at least para 0065 wherein the prior art teaches intermediary applications such as pay-pal, etc, para 0066 wherein the prior art teaches accessing primary site via secondary site, para 0068,) which receives a bank identifier from the user’s browser accessing an online merchant web server((Lynch) in at least para 0069 wherein the prior art teaches secondary site directing user to primary site for registration of a token generated by primary site which is split in two halves one part for primary site and second part for secondary site to call (redirect) primary site to confirm identify of the user and allow user to be authorized and authenticated), retrieves the URL of the web page using the bank identifier((Lynch) in at least para 0074 wherein the prior art teaches token include URL and return URL), …;
receiving, from the user system, sign in details of a user from the user system via the redirected web page ((Lynch) in at least FIG. 5-6; FIG. 12 A; para 0067, para 0069);
responsive to receiving the sign in details, obtaining a token ((Lynch) in at least FIG. 6; para 0068-0070);
transmitting the token to the user system((Lynch) in at least FIG. 6; para 0081);
Lynch does not explicitly teach:
system comprising an issuing bank web server…:
transmits the URL of the web page to the user’s browser;
receiving a request for a list of accounts associated with the user from the user system via the trusted intermediary application; and
transmitting the list of accounts associated with the user to the user system.
Linehan teaches:
system comprising an issuing bank web server ((Linehan) in at least FIG. 2A; Col 2 lines 37-line 43) 
transmits the URL of the web page to the user’s browser (( Linehan) in at least Col 4 lines 32-54 wherein the prior art teaches the issuer sending to the user the authorization token, Col 6 lines 16-30 wherein the prior art teaches merchant and issuer share common financial arrangements and teaches sending token to merchant or customer):
The prior art Lynch contained commercial entity which differed from the claimed device by the substitution of some components (primary site) with other issuing banks.  The prior art Linehan provides teaching that the substituted components and their functions were known in the art (i.e. that issuing banks can generate authentication tokens).  Therefore, based on the evidence of Linehan, one of ordinary skill in the art could have substituted one known element (primary site) for another (issuing bank), and the results of the substitution would have been predictable.
Both Lynch and Linehan are directed toward generation of tokens in order to authenticate customers for transactions.  Linehan teaches the motivation of issuers generating authentication tokens for transactions in order to allow the user and merchant to be able to verify each other.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the entity which generate the tokens for authentication of Lynch to include issuer banks as taught by Linehan since Linehan teaches the motivation of issuers generating authentication tokens for transactions in order to allow the user and merchant to be able to verify each other.
Both Lynch and Linehan are directed toward payment processes where merchants and issuers have financial arrangements using tokens for user/payment verification.  Linehan teaches the motivation of sending tokens to customers or merchants in order to allow the parties to be authenticated; wherein the prior art teaches verifying customer certificate to prove to the customer the merchant they are dealing with is the actual merchant.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the token features and the communication of the token of Lynch  to include the issuer sending the customer the token as taught by Linehan since  Linehan teaches the motivation of sending tokens to customers or merchants in order to allow the parties to be authenticated; wherein the prior art teaches verifying customer certificate to prove to the customer the merchant they are dealing with is the actual merchant
Barbour teaches:
responsive to receiving the sign in details, obtaining a token (((Barbour) in at least para 0008, para 0026);
transmitting the token to the user system((Barbour) in at least para 0008, para 0029, para 0031, para 0032, para 0034);
receiving a request for a list of accounts associated with the user from the user system via the trusted intermediary application((Barbour) in at least para 0008, para 0011, para 0032, para 0035, para 0038); and
transmitting the list of accounts associated with the user to the user system((Barbour) in at least para 0008-0009, para 0011, para 0032, para 0035, para 0038).
Both Lynch and Barbour are directed toward utilization of tokens for getting account information and teach accounts utilized for transaction to purchase goods/items.  Barbour teaches the motivation of a payment processing system in order to process payments for the user and the merchant.  Barbour teaches the motivation of a common token linked to a plurality of accounts so that the accounts may be displayed to the user, which is an advantage over tokens that are linked to a single account.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the token features of Lynch to include the token features of Barbour since Barbour teaches the motivation of a common token linked to a plurality of accounts so that the accounts may be displayed to the user, which is an advantage over tokens that are linked to a single account.   Barbour teaches the motivation of a payment processing system in order to process payments for the user and the merchant
In reference to Claim 47:
The combination of Lynch, Linehan and Barbour discloses the limitations of independent claim 46.  Lynch further discloses the limitations of dependent claim 47
(Previously Presented) The system of claim 46 (see rejection of claim 46 above), 
Lynch does not explicitly teach:
wherein the list of accounts comprises a list of payment card accounts, the list of payment card accounts including at least one debit card account
Barbour teaches:
wherein the list of accounts comprises a list of payment card accounts, the list of payment card accounts including at least one debit card account. ((Barbour) in at least para 0008-0009, para 0011, para 0019, para 0032, para 0035, para 0038, para 0054).
Both Lynch and Barbour are directed toward accessing account information where accounts can include credit cards, bank accounts, etc...(para 0055).  Barbour teaches the motivation of a common token linked to a plurality of accounts so that the accounts may be displayed to the user, which is an advantage over tokens that are linked to a single account and that the account linked can be any one of savings, credit, debit, mortgage, loan accounts, affinity card accounts, money market accounts, etc....   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the token features of Lynch to include the list of account of Barbour to include debit accounts since both Lynch and Barbour teaches the motivation of tokens applicable to a plurality of accounts types and Barbour teaches the motivation of a common token linked to a plurality of accounts so that the accounts may be displayed to the user, which is an advantage over tokens that are linked to a single account and that the account linked can be any one of savings, credit, debit, mortgage, loan accounts, affinity card accounts, money market accounts, etc....   
In reference to Claim 48:
The combination of Lynch, Linehan and Barbour discloses the limitations of independent claim 46.  Lynch further discloses the limitations of dependent claim 48
(Previously Presented) The system of claim 46 (see rejection of claim 46 above), wherein the method further comprises:
Lynch does not explicitly teach:
receiving, from the user system via the trusted intermediary application, a selection of an account in the list of accounts; and
providing a debit card number to the trusted intermediary application, which causes the trusted intermediary application to conduct a payment transaction using the debit card number.
Barbour teaches:
receiving, from the user system via the trusted intermediary application, a selection of an account in the list of accounts ((Barbour) in at least para 0008-0009, para 0011, para 0032, para 0035, para 0038); and
providing a debit card number to the trusted intermediary application, which causes the trusted intermediary application to conduct a payment transaction using the debit card number. ((Barbour) in at least para 0008-0009, para 0011, para 0032, para 0035, para 0038).
Both Lynch and Barbour are directed toward utilization of tokens for getting account information and teach accounts utilized for transaction to purchase goods/items.  Barbour teaches the motivation of a payment processing system in order to process payments for the user and the merchant.  Barbour teaches the motivation of a common token linked to a plurality of accounts so that the accounts may be displayed to the user, which is an advantage over tokens that are linked to a single account.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the token features of Lynch to include the token features of Barbour since Barbour teaches the motivation of a common token linked to a plurality of accounts so that the accounts may be displayed to the user, which is an advantage over tokens that are linked to a single account.   Barbour teaches the motivation of a payment processing system in order to process payments for the user and the merchant
Claim 49-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of US Patent No. RE40,444E by Linehan (Linehan) and further in view of US Pub No. 2005/0144452 A1 by Lynch et al (Lynch), 
In reference to Claim 49:
Linehan teaches:
(Currently Amended) A system comprising an issuing bank web server [primary site] ((Linehan) in at least FIG. 4-5) the system comprising:
receiving, receiving, in a payment transaction by a trusted application in a trusted intermediary system [wallet] a selected bank identifier associated with a selected bank from a user system of a user in communication with an online merchant web server ((Linehan) in at least Col 2 lines 24-42, Col 3 lines 55-67, Col 4 lines 16-54, Col 9 lines 7-20 wherein the prior art teaches the server based wallet operate in issuer gateway and teaches wallets works with transaction commerce systems);
determining that the selected bank participates in a service provided by the trusted application ((Linehan) in at least Col 3 lines 55-65, Col 4 lines 33-55, Col 6 lines 60-Col 7 lines 1-22);
retrieving a URL of a web page of an issuing bank Web server ((Linehan) in at least Col 5 lines 24-30, Col 6 lines 3-55,  Col 11 lines 60-Col 12 lines 1-4, Claim 37);
the user system to re-direct the user system to the issuing bank Web server, wherein the issuing bank Web server thereafter authenticates the user of the user system, and then provides a token to the user system ((Linehan) in at least FIG. 3, FIG. 8; Col 8 lines 58-Col 9 lines 1-7, Col 9 lines 60-Col 10 lines 1-21, Col 14 lines 33-67);
responsive to receiving the token by the user system, receiving a request for a list of accounts of the user from the user system ((Linehan) in at least Col 4 lines 32-55; Col 6 lines 17-42)
transmitting the request for the list of accounts to the issuing bank Web server; receiving the list of accounts ((Linehan) in at least Col 6 lines 16-50); 
providing the list of accounts to the user system ((Linehan) in at least Col 6 lines 16-50).
receiving a selection of an account from the list of accounts from the user system ((Linehan) in at least Col 6 lines 16-50; wherein the prior art teaches the customer forwarding the token information and authorization information, certificate and reference values which includes tables); and 
transmitting the selected account to the issuing bank Web server to process the payment transaction ((Linehan) in at least Col 6 lines 50-Col 7 lines 1-2) .
Linehan does not explicitly teach:
transmitting the URL of the web page of the issuing bank Web server to a browser of the user system to re-direct the user system to the issuing bank Web server,
Lynch teaches:
transmitting the URL of the web page of the issuing bank Web server to a browser of the user system to re-direct the user system to the issuing bank Web server ((Lynch) in at least para 0065, para 0066 wherein the prior art teaches accessing primary site via secondary site, para 0068, para 0069 wherein the prior art teaches secondary site directing user to primary site for registration of a token generated by primary site which is split in two halves one part for primary site and second part for secondary site to call (redirect) primary site to confirm identify of the user and allow user to be authorized and authenticated),
Both Linehan and Lynch teach utilizing URL’s retrieved to redirect a browser to another site.  Lynch teaches the motivation of transmitting the URL to the customer in order to for the customer browser to redirect the user to the primary site (financial bank) for registration so that a token can be generated in order to confirm identify of the user and allow user to be authorized and authenticated.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the redirect function of Lynch to include a redirect for the customer browser as taught by Lynch since Lynch teaches the motivation of transmitting the URL to the customer in order to for the customer browser to redirect the user to the primary site (financial bank) for registration so that a token can be generated in order to confirm identify of the user and allow user to be authorized and authenticated.
In reference to Claim 50:
The combination of Linehan and Lynch discloses the limitations of independent claim 49.  Lynch further discloses the limitations of dependent claim 50.
(Previously Presented) The method of claim 49 (see rejection of claim 49 above), 
wherein the list of accounts includes a debit card account ((Linehan) in at least Col 4 lines 32-55; Col 6 lines 17-42)
In reference to Claim 51:
The combination of Linehan and Lynch discloses the limitations of independent claim 49 Linehan further discloses the limitations of dependent claim 51.
 (Previously presented) The method of claim 49 (see rejection of claim 49 above), 
wherein the user was authenticated by the issuing bank Web server before the request for the list of accounts was received.((Linehan) in at least Col 6 lines 2-12, , 16-50)
In reference to Claim 52:
The combination of Linehan and Lynch discloses the limitations of independent claim 49.  Linehan further discloses the limitations of dependent claim 52.
 (Previously Presented0 The method of claim 49 (see rejection of claim 49 above), 
wherein the URL is a URL of a sign in page of an online banking Web site operated by the issuing bank Web server.((Linehan) in at least Col 6 lines 12-16) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2004/0030645 A1 by Monaghan in view of US Pub No. 2008/0091528 A1 by Rampell et al
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Behncke can be reached on 5712728103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                             
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697